Citation Nr: 1438075	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  08-11 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 2006.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Regional Office (RO) in Salt Lake City, Utah.  The appeal was certified by the RO in Los Angeles, California and remanded by the Board in July 2012.

The Veteran testified before the undersigned Veterans Law Judge at a March 2012 hearing.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the documents in such file reveals a July 2014 appellate brief and VA treatment records from December 2010 to August 2012.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The July 2012 Board remand directed the examiner to "attempt to reconcile the findings on the March 2008 form [showing severe diabetes symptoms] with the June 2008 VA examination report and the Veteran's treatment records [showing less severe symptoms].  The examiner should indicate which documents best reflect the actual status of the Veteran's diabetes during that time period and thereafter."  The Veteran was afforded a VA examination in July 2012; however, the examiner failed to address the findings in the March 2008 report and the June 2008 VA examination, and did not offer an opinion as to which documents best reflected the status of the appellant's diabetes.  Hence, the examination report is inadequate.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Moreover, many of the examiner's findings were inconsistent with evidence in the claims file.  Specifically, the examiner indicated that the Veteran did not have diabetic peripheral neuropathy, diabetic retinopathy, erectile dysfunction, or hypertension resulting from diabetes mellitus.  A review of the claims folder shows that at the time of the July 2012 examination, the Veteran was service connected for diabetic retinopathy, erectile dysfunction, diabetic dermopathy, hypertension and peripheral neuropathy in all four extremities, and the June 2008 examiner related those disabilities to diabetes mellitus.  The July 2012 examiner again failed to address such inconsistencies.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

In light of the above, a new examination is in order.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a new VA examination of his diabetes.  This examination should be conducted by a physician who has not previously treated or examined the appellant.  The examiner must review the claims file, Virtual VA file, VBMS file, and a copy of this remand in conjunction with the examination.  The examiner must attempt to reconcile the findings on the March 2008 form with the June 2008 VA examination report and the Veteran's treatment records.  The examiner must indicate which documents best reflect the actual status of the Veteran's diabetes during that time period and thereafter.  All current symptoms and functional effects of the Veteran's diabetes must be set forth.  In assessing the Veteran's current symptoms, the examiner must specifically indicate whether the appellant must regulate his activities in order to maintain control of his blood sugar.  The term "regulation of activities" means the avoidance of strenuous occupational and recreational activities with the intention of avoiding hypoglycemic symptoms.  The examiner must specify whether is evidence of hypoglycemic or episodes of ketoacidosis and, if so, their frequency.  The examiner should indicate whether the Veteran has been hospitalized due to his diabetes and the frequency of his visits to his physician for diabetic care.  The examiner should also indicate whether there is progressive loss of weight or strength.  A complete rationale must be provided for any opinion offered.

2. The AOJ must ensure that the examination report complies in full with this remand and the questions presented in the request.  If the report is found to be insufficient, it must be returned to the examiner for necessary corrective action, as appropriate, under 38 C.F.R. § 4.2 (2013). 

3. After ensuring that the duty to assist has otherwise been fulfilled, the AOJ must readjudicate the issues on appeal. If the benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



